Title: To Thomas Jefferson from the Board of War, with Reply, 11–15 December 1779
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas



War Office Williamsburg Decr. 11th. 1779.

The Board of War recommend that a fast sailing Boat be kept as a look out at Smiths Island to give the alarm in Maggoty Bay on the approach of an Enemy; from thence an Express to be sent across the Country to Northampton Court House; the Boat then to proceed to York with the alarm. The Battery at Cheriton to be repaired, and the Guns there remounted immediately for the defence of that Inlet; That the Brass piece of Ordnance be brought over to the Western Shore, and that the Iron four pounders and the two pounder, with two Swivels be left with Colonel Corbin. That two Gallies be stationed between the South end of Hog Island and Chingoteague.
That the Continental Soldiers on the Eastern Shore which amount (as the Board of War are informed) to a compleat Company, be ordered to rendezvous at Bridge Town, and that a Captain &c. be ordered over to command them, with direction to canton them at the different Inlets and exposed places. That the Captain (to avoid the expence of a pay Master) be allowed to draw Money to pay the Company, first giving Bond and Security for the proper expenditure of it, that one of the Subalterns be empowered to do the Quarter Masters duty, and that a Commissary be also appointed. The Magazine to be removed to Bridgetown.
          
            william nelson
            jas barron
            geo: lyne
          
In Council Decr. 15. 1779.
The Board approves of the preceding Measures, but recommend to the Board of War to reconsider the same, so far as respects the number of Cannon proposed to be kept there, and to say whether it would not be better to remove all which may not be necessary for the defence of the Place.

Tho: Jefferson
